IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 August 11, 2015 Session

           STATE OF TENNESSEE v. MARCUS THURMAN WADE

               Direct Appeal from the Circuit Court for Coffee County
                       No. 38,622    L. Craig Johnson, Judge



              No. M2014-01418-CCA-R3-CD – Filed September 28, 2016



A jury in the Coffee County Circuit Court found the Appellant, Marcus Thurman Wade,
guilty of the first degree premeditated murders of Richard Elliott and Timothy Gill, the
felony murders in the perpetration of aggravated robbery of Mr. Elliott and Mr. Gill, and
the especially aggravated robbery of Mr. Elliott. The trial court merged the premeditated
murder convictions and the felony murder convictions and imposed a total effective
sentence of life without the possibility of parole plus thirty-five years. On appeal, the
Appellant challenges (1) the sufficiency of the evidence sustaining his convictions, (2)
the trial court‟s decision to allow testimony regarding a prior bad act of the Appellant, (3)
the trial court‟s refusal to give the pattern jury instruction on circumstantial evidence that
was in place at the time of the offenses, and (4) the trial court‟s ruling on the Appellant‟s
motion to suppress his statement. Upon review, we affirm the judgments of the trial
court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court are
                                     Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and ROBERT W. WEDEMEYER, JJ., joined.

Robert T. Carter (at trial and on appeal) and Judith St. Clair (at trial), Tullahoma,
Tennessee, for the Appellant, Marcus Thurman Wade.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel; C.
Michael Layne, District Attorney General; and Jason Michael Ponder, Felicia B. Walkup,
and Marla R. Holloway, Assistant District Attorneys General, for the Appellee, State of
Tennessee.
                                       OPINION

                                I. Factual Background

        The Appellant‟s convictions stemmed from the shooting deaths of Richard Elliott
and Timothy Gill. The proof adduced at trial revealed that at 10:08 a.m. on October 30,
2010, Coffee County 911 received a call reporting that the victims‟ bodies had been
found in room 123 of the Quality Inn in Tullahoma. When the police arrived, they went
into the room and found the victims‟ bodies. The door showed no signs of forced entry,
and the inside of the room showed no signs of a struggle, which led the police to believe
that the victims knew the perpetrator or that the perpetrator had a key to the room. Mr.
Elliott was lying on his back on the bed closest to the door, and Mr. Gill was lying on his
back on the other bed. Mr. Elliott, who weighed 233 pounds, was wearing exercise
shorts and socks but no shirt. Mr. Gill, who weighed 372 pounds, was wearing bib
overalls and socks. Paramedics arrived and determined that the victims were dead.

        The police searched the room but did not find any weapons. They found one
bullet hole in the headboard of the bed on which Mr. Elliott was lying, and another bullet
hole was in the wall between the two beds. Two nine-millimeter shell casings and two
bullets were found in the room. Mr. Gill had thirteen dollars in his pockets, but Mr.
Elliott had no money. The police found Mr. Gill‟s cellular telephone and a cellular
telephone belonging to Mr. Elliott‟s stepdaughter, but Mr. Elliott‟s cellular telephone was
never found. Officer Kennedy said that a “crack pipe” and a bag containing 1.08 grams
of crack cocaine were discovered in the room, but he did not specify where. The only
fingerprints found in the room belonged to the victims.

       During the investigation, the police learned that Ronald and Sharon Nixon, who
discovered the victims‟ bodies, knew both men. Mr. Gill was the best friend of the
Nixons‟ son, Ray. Mr. Elliott also was friends with Ray Nixon and occasionally did odd
jobs for the Nixons.

        Ronald Nixon testified at trial that around the end of July 2010, Mr. Elliott asked
Mr. Nixon to “front” him money, explaining that he was supposed to receive an
inheritance of cash and land and that he would repay the money when the legal
proceedings concluded. Mr. Nixon agreed to provide money for Mr. Elliott‟s room,
board, transportation, and cellular telephone “until this estate was settled.” Mr. Nixon
said that he could not help Mr. Elliott on a long term basis but that he wanted to help Mr.
Elliott change his life.

       In early September 2010, Mr. Elliott told Mr. Nixon that “that he was going on the
payroll of the Winchester Police Department. Mr. Nixon described Mr. Elliott as

                                           -2-
“evasive” about his job, but he eventually revealed that he was going “to go out as an
informant and trap people” and that Mr. Gill was going to help him on one of the jobs.

        Mr. Nixon said that he kept “track” of all of the money he spent on Mr. Elliott.
On October 28, 2010, Mr. Nixon wrote Mr. Elliott a check for $2,000, and the next day
wrote another check for $2,150. Additionally, Mr. Nixon spent over $1,000 for Mr.
Elliott to stay in a room at the Quality Inn in Tullahoma for almost the entire month of
October 2010. Occasionally, Mr. Elliott‟s wife, Mitzi Elliott, and Mr. Gill stayed in the
room with him. The total amount Mr. Nixon gave Mr. Elliott was approximately
$44,000.

        Around 9:00 a.m. on October 30, the Nixons went to Ascend Federal Credit Union
to meet with Mr. Elliott in order to complete a “real estate deal” that would result in
money being deposited into Mrs. Nixon‟s account. They waited for Mr. Elliott until 9:20
a.m. and then called him but got no answer. They left and drove by Mr. Gill‟s house and
Richard Elliott, Jr.‟s house. Eventually, they stopped at the motel when they saw Mr.
Elliott‟s van in the parking lot. Mr. Nixon knocked on the door of room 123 but received
no response. He went to the motel office, and Rakish Patel, the motel manager,
authorized issuing Mr. Nixon a key.

       Mr. Nixon returned to the room, opened the door, and saw the victims lying on the
beds in the room. Mr. Nixon did not see any blood and thought the victims were passed
out or asleep. He pushed Mr. Elliott‟s stomach to wake him and noticed that he was cold.
Mr. Nixon also attempted to wake Mr. Gill. Mrs. Nixon, who was a registered nurse,
checked on the victims, discovered they were “stiff and cold,” and confirmed they were
deceased. Mrs. Nixon exited the room and called 911.

        On November 1, Mr. Nixon met with Floyd Davis, who was supposedly Mr.
Elliott‟s attorney. Mr. Davis told Mr. Nixon that there was no inheritance. At that point,
Mr. Nixon realized “that it was a scam.” Mr. Nixon acknowledged that Mr. Elliott
previously had “scammed” him on a car deal.

       The medical examiner determined that both victims died instantly from a
perforating gunshot wound to the head. The shots were fired from a distance over six
feet. Mr. Gill had another gunshot wound to his right arm. Toxicology reports showed
that both victims tested positive for cocaine and alcohol.

       During the investigation into the victims‟ deaths, the police learned that the
victims had spent several months setting up controlled drug buys and acting as
confidential informants for the Winchester Police Department. As a result of their work,
several people, including Anthony Hill, the Appellant‟s nephew; JaCarl Fuqua; and

                                           -3-
Casey Tarrant, were indicted for felony drug offenses. The Appellant, however, was not
charged.

         Viola Stephens, Mr. Gill‟s aunt, testified that the victims came to her house around
7:40 p.m. on October 20, 2010. They had been drinking but were not drunk. Mr. Elliott
told Ms. Stephens that he wanted some crack cocaine but could not find anyone willing to
sell it to him. Mr. Elliott “flashed a bundle of money,” and Ms. Stephens knew he could
pay for the drugs. Ms. Stephens asked who his supplier was, and he replied that it was
the Appellant. Ms. Stephens called the Appellant and asked if he knew Mr. Elliott and if
he would “serve” Mr. Elliott. The Appellant replied “yes” and came to her house five or
ten minutes later. He and Mr. Elliott went into the kitchen for the transaction.
Afterward, the Appellant left, and Mr. Elliott, Ms. Stephens, and Mr. Gill smoked some
of the crack cocaine Mr. Elliott had purchased. Ms. Stephens thought they did not smoke
all of the crack cocaine because Mr. Elliott “wadded” something up and “put it in his
pocket” after they finished smoking. Five or ten minutes later, the victims left. Ms.
Stephens left to spend the night at her boyfriend‟s residence.

       The next morning, Ms. Stephens‟s boyfriend drove her home. Later, her son
called and told her that the victims were dead. Ms. Stephens called the Appellant and
asked if he had “bother[ed her] family.” The Appellant responded that he had not
bothered them and that he “didn‟t go to Tullahoma[.]” Ms. Stephens said that she had not
mentioned Tullahoma. Ms. Stephens‟s testimony was consistent with her interview with
Officer Kennedy on March 3, 2011.

        Richard Elliott, Jr., testified that at around 10:00 or 11:00 p.m., the victims came
to his house and asked him to drink a beer with them. Mr. Elliott, Jr., agreed to drink one
beer with them. Mr. Elliott, Jr.‟s girlfriend and his children were in the house, and the
victims visited with them. During the visit, Mr. Elliott “counted out” $2,100 in cash,
“showing off.”

       Mr. Elliott, Jr., was concerned about the victims‟ driving while they were
intoxicated and offered to let them stay at his house. The victims declined the offer.
Before they left, Mr. Elliott made a telephone call. Mr. Elliott, Jr., did not know whom
he called but heard him “trying to explain directions of how to get to Tullahoma to where
he was at.” Mr. Elliott told his granddaughter that he would be at her birthday party the
next day. Mr. Elliott, Jr., estimated that the victims were at his house thirty to forty-five
minutes. They left in Mr. Elliott‟s white van.

      Officer Kennedy viewed the security video of the Quality Inn‟s lobby. The video
showed that Mr. Elliott came into the office at 11:48 p.m. to reactivate the card key for
his motel room.

                                            -4-
       The police examined Mr. Elliott‟s cellular telephone records and learned that
between 7:45 p.m. on October 29 and 12:27 a.m. on October 30, twenty-two
“communications” occurred between the Appellant and Mr. Elliott. Half of the
communications were initiated by Mr. Elliott, and the others were initiated by the
Appellant. The last call from Mr. Elliott‟s telephone was made at 12:27 a.m. on October
30 to the Appellant‟s cellular telephone. At the time the call was made, both telephones
were accessing the same cellular tower. At 12:53 a.m. on October 30, 2010, a call was
made from the Appellant‟s telephone to Mr. Hill‟s telephone. Mr. Hill‟s telephone
number was saved in the contact list of the Appellant‟s telephone under Mr. Hill‟s
nickname, “Black.”

       Casey Tarrant testified that sometime during the day of October 29, 2010, the
Appellant, the Appellant‟s nephew, Mr. Hill, Mr. Fuqua, Rontye Gray, and he were at
Mr. Gray‟s house. They discussed the potential five-year prison sentences Mr. Tarrant
and Mr. Hill were facing if convicted of the drug charges. Mr. Tarrant said that he was
worried about going to prison, and the Appellant responded, “„Don‟t worry about it.
Everything is going to be all right.‟” Mr. Hill, who was upset that he had been set up by
Mr. Elliott, said that “he had money for – if something would happen to” Mr. Elliott. The
Appellant said, “„I got you.‟”

       Mr. Tarrant testified that after leaving Mr. Gray‟s house, he went to Ernie Mill‟s
house. While there, he saw the Appellant and Timica Jones. Mr. Tarrant thought that the
Appellant and Ms. Jones left Mr. Mill‟s house in a silver “van or some kind of vehicle.”
In early February 2011, Officer Kennedy interviewed Mr. Tarrant. The information Mr.
Tarrant gave largely mirrored his trial testimony.

        On January 12, 2011, Winchester Police Officer Jason Kennedy and Detective
Chris Layne interviewed Timica Jones, the Appellant‟s girlfriend. Ms. Jones initially
was not “very forthcoming with information,” but eventually she acknowledged that she
and the Appellant went to the Quality Inn on the night of the offenses. Ms. Jones told the
officers that afterward, the Appellant discarded a gun at the side of a road near the top of
Sewanee Mountain. Approximately one week later, Officer Kennedy and other officers
went to Sewanee Mountain with Ms. Jones to search for the gun, but they were unable to
locate it.

       Ms. Jones testified that she and the Appellant went “riding around” together on the
night of October 29. The Appellant was wearing a black jacket and blue jeans and was
driving his mother‟s white, four-door car. They drove on a back road toward Tullahoma
and met a man Ms. Jones had never seen before that night. Another man was in the
vehicle with him. The Appellant sold the man crack cocaine. Afterward, the Appellant
and Ms. Jones went to the Appellant‟s mother‟s house on Elm Street in Winchester. The
Appellant went inside the house to check on his mother, and Ms. Jones waited in the car.
                                            -5-
When the Appellant returned, they drove to Walmart in Winchester, and the Appellant
bought a “pay-as-you-go” cellular telephone. After leaving Walmart, they went to Sonic.

       After they ate, the Appellant and Ms. Jones went to a trailer park in Tullahoma.
The Appellant got out of the car and visited his brother for approximately five minutes.
When the Appellant returned, they drove to the Quality Inn in Tullahoma. The Appellant
backed into a parking space and got out of the car. Ms. Jones waited in the car. She had
seen the Appellant with a gun earlier that evening, knew he routinely carried a gun, and
thought he had the gun with him when he got out of the car. Shortly after the Appellant
left, Ms. Jones heard two distant “pops” that sounded like fireworks. She looked around
but saw nothing.

        Ms. Jones said that the Appellant returned to the car carrying something that
appeared to be a “touchscreen” cellular telephone. When he got into the car, he leaned
toward the back seat and seemed to be putting something in a bag. They left the motel
and drove to the Appellant‟s mother‟s house. Mr. Hill was driving away as they arrived.
The Appellant waved at Mr. Hill but did not speak with him. The Appellant took the bag
from the back seat and went into the house. Approximately ten minutes later, the
Appellant returned to the car with the bag and told Ms. Jones that they were “fixing to
ride for a while.” Ms. Jones said okay, and they drove toward Cowan. Ms. Jones
testified that she did not see the stolen cellular telephone again, but she knew that he
threw it away as they drove past North Lake Elementary School.

       Ms. Jones recalled that they were stopped for speeding in Cowan.1 As the officer
was walking toward the car, the Appellant reached into the back seat. Ms. Jones did not
look, but she heard a bag rattling in the back seat. After the stop, the Appellant drove up
Sewanee Mountain and threw a bag out the window. Ms. Jones did not see what was in
the bag. They stopped at a gasoline station/convenience store in Monteagle, and the
Appellant purchased cigarettes and drinks. He asked Ms. Jones to rent a motel room in
Monteagle in her name and gave her cash to pay for the room. They went to the room
and watched television, then Ms. Jones slept, and the Appellant took a shower. After “a
while,” the Appellant woke Ms. Jones, saying, “Let‟s go.” They left the motel and drove
toward Chattanooga. It was still dark outside when they stopped at a house. Ms. Jones
did not know the person who was there. While they were at the house, the Appellant and
Ms. Jones had sex, then Ms. Jones slept for a while. They left the house near daylight
and drove to South Pittsburg. The Appellant stopped for gasoline and went into a store.
They drove to the nursing home in South Pittsburg where the Appellant‟s stepfather
lived, and the Appellant visited his stepfather for approximately twenty minutes.
Afterward, the Appellant and Ms. Jones returned to Winchester. He asked her where he

1
 Cowan Police Officer James Wrisner confirmed that he stopped the Appellant for speeding at 1:25 a.m.
on October 30, 2010, and that a white female was in the Appellant‟s car at the time.
                                                  -6-
could rent a car, and she told him about a place in Estill Springs. They drove to Estill
Springs, rented a van, and then returned to his mother‟s house. They left the car at the
house, and the Appellant took Ms. Jones home in the van. The police verified the route
Ms. Jones and the Appellant took on the night of October 29 and on October 30 by
examining their cellular telephone records.

        Ms. Jones said that after she arrived home, she went to her room and slept. When
she woke, it was dark outside. Her mother told her to look at a television news report
about a murder in a motel room in Tullahoma. The report showed the victims‟
photographs, and Ms. Jones saw that one of the victims was the man who had bought
cocaine from the Appellant on the back road. Ms. Jones told her mother that she and the
Appellant had been at that motel the previous night. Ms. Jones “started putting 2 and 2
together . . . and . . . freaking out.” She called the Appellant and asked about the news
report. The Appellant “told [her] to shut up, he didn‟t want to hear it and not to speak of
it again, and if [she] did, [she] would come up missing.” Ms. Jones did not call the police
because she was afraid.

       Officer Jason Kennedy testified that on February 15, 2011, Agent Kendall Barham
and he interviewed the Appellant. They advised the Appellant of his Miranda rights, and
he was cooperative. Officer Kennedy told the Appellant that the police were
investigating the homicides of the victims. The Appellant said that he did not know the
victims and would not recognize them from a photograph. During the interview,
however, the Appellant referred to Mr. Gill as “the bigger one.” The Appellant said that
he was with Ms. Jones on October 29 and that they were stopped by a police officer in
Cowan. The Appellant said that he was in Cowan all night and was not in Tullahoma.
He denied knowing before the victims‟ deaths that they were responsible for “setting up”
Mr. Hill. The Appellant acknowledged that he sold crack cocaine and that he may have
sold crack cocaine to Mr. Elliott through Viola Stephens, who was Mr. Gill‟s aunt. The
interview, which had been videotaped, was shown to the jury.

       On February 25, 2011, Officer Kennedy, Federal Bureau of Investigation (FBI)
Agent Richard Poff, and Winchester Police Chief Dennis Young transported the
Appellant from Winchester to Chattanooga. The Appellant was advised of his Miranda
rights. Officer Kennedy told the Appellant that the police knew about the Appellant‟s
movements before, during, and after the murders. Agent Poff watched the Appellant
during the conversation. When Officer Kennedy said that the police knew the Appellant
had been at Mr. Gray‟s house with Mr. Gray, Mr. Hill, Mr. Fuqua, and Mr. Tarrant, the
Appellant nodded, “acknowledging that he had been at Mr. Gray‟s residence.”

       Officer Kennedy told the Appellant that the police knew he sold crack cocaine to
Mr. Elliott in the afternoon before the murders. The Appellant again nodded
affirmatively. Officer Kennedy told the Appellant that the police knew he ate a
                                           -7-
hamburger at Sonic, that he bought a new cellular telephone at Walmart, and that he and
Ms. Jones drove his mother‟s vehicle to the Quality Inn. The Appellant “nodded his head
affirmatively up and down, acknowledging that he had done each of those things.”
Officer Kennedy said that he told the Appellant that the police knew the Appellant threw
a cellular telephone and a gun out the window of the vehicle as he was driving from
Tullahoma. Officer Kennedy described the drive through Winchester and Cowan, up
Sewanee Mountain, and the stop at a nursing home in South Pittsburg. Chief Young also
revealed that the victims were shot. The Appellant said, “„Yeah,‟ and nodded his head.”

        Agent Poff testified that before they left the jail, the Appellant was read his
Miranda rights. He told the Appellant that “different people had different motives for
killing someone, and . . . said that there was a difference between killing someone simply
to rob a person or killing someone to avenge a relative.” Agent Poff asked the Appellant
if he had killed the victims to avenge a relative or just to rob them. At that point, the
Appellant‟s “eyes filled up with tears, and he nodded his head forward twice,
acknowledging that the reason he had killed them was to avenge a relative.” Officer
Kennedy noted that the Appellant “had previously said he would never hurt anyone
unless they had harmed his family” and asked if the Appellant had killed the victims to
protect Mr. Hill. Again, the Appellant “nodded his head forward, acknowledging that
was why he had killed them.”

       Chief Dennis Young testified he told the Appellant the police had heard that Mr.
Fuqua acquired the gun used in the murder, that Mr. Fuqua gave the gun to Mr. Hill, and
that Mr. Hill gave the gun to the Appellant. The Appellant did not react to Chief
Young‟s statement. Chief Young said the police had heard that Mr. Fuqua and Mr. Hill
each paid the Appellant $2,500 to kill the victims. The Appellant responded, “„I didn‟t
get paid.‟”

       Chief Young told the Appellant that he understood the Appellant‟s wanting to
protect his nephew, Mr. Hill, but that he did not understand the Appellant‟s protecting
Mr. Fuqua, who was not a relative. The Appellant replied, “„I will take care of it when I
get out.‟” Officer Kennedy asked the Appellant to provide some details about the
murders, and the Appellant asked for an attorney. At that point, the questioning ended.
Ten or fifteen minutes later, the Appellant “pronounced that anyone that he had ever laid
hands on is still walking and that he had not killed anyone.”

       Kimberly Eddings testified at trial that a couple of weeks prior to the murders, she
went “riding around” in Tullahoma with the Appellant, who was her boyfriend at the
time, and Ernie May. They drove to the Quality Inn and saw a white minivan parked in
the motel parking lot. The Appellant said that “he was going to hit a lick,” which Ms.
Eddings thought meant he intended to rob someone. The Appellant was wearing a dark

                                           -8-
blue or black hoodie with the hood up. He and Mr. May put on gloves, got a knife, exited
the car, and walked upstairs to a motel room. Ms. Eddings stayed in the car.

        Mrs. Elliott, the victim‟s wife, testified that she and her niece were in Mr. Elliott‟s
motel room on the “top floor” at the Quality Inn. Mrs. Elliott heard a knock and opened
the door. Mr. May and the Appellant inquired as to Mr. Elliott‟s whereabouts, and Mrs.
Elliott responded that he was not in the room and that they could return later. She tried to
close the door, but the men stopped her. Shortly thereafter, the men returned to the car
and left with Ms. Eddings. Ms. Eddings testified that the Appellant and she ended their
relationship shortly after the attempted robbery, and the Appellant and Ms. Jones began
dating.

        Terry Whitaker, who was serving a sentence in a federal prison in Kentucky for
selling crack cocaine, testified that in November 2011, he was housed in a federal holding
facility in Bradley County and that he shared a cell pod with the Appellant. The
Appellant told Mr. Whitaker that he went to a hotel room and shot two people who were
confidential informants. The Appellant said that a female was waiting for him in the car
and that he drove away after the shooting. The Appellant said that “he did it for
somebody else, one of his family members and all of that.” Mr. Whitaker recalled that
the family member‟s “name was A. Hill or something like that, Andrew Hill or
something, A. Hill something.”

       Shannon Quintel Pentecost, who was serving a sentence in a federal prison in
Arkansas for selling crack cocaine, testified that he had known the Appellant for many
years. Just after Halloween 2010, the Appellant called Mr. Pentecost and said he needed
to talk. Mr. Pentecost told the Appellant that he was at a friend‟s house and that the
Appellant should come to the house. When the Appellant arrived, the Appellant got into
a car with Mr. Pentecost, and they smoked marijuana. The Appellant told Mr. Pentecost,
“„Man, I f[***]ed up.‟” Mr. Pentecost asked what was wrong. The Appellant responded,
“„Man, me and Mica was going through so much. I should have knocked her off, too.‟”
Mr. Pentecost asked, “„For what?‟” The Appellant said, “„Because she was there when I
murdered those white guys.‟” The Appellant told Mr. Pentecost that he needed
“something,” and Mr. Pentecost gave him some crack cocaine. The Appellant told Mr.
Pentecost that he shot the two white men in the head and “made it look like it was
suicide.”

       Mr. Pentecost said that in January 2012, he told the police about his conversation
with the Appellant. On April 11, 2012, he gave a second statement to the authorities. In
the second statement, Mr. Pentecost said that the Appellant said that the shooting
occurred at a hotel in Manchester.


                                             -9-
       Terry Elliott, Mr. Elliott‟s brother, testified for the Appellant that he went to the
Quality Inn around 10:00 or 10:30 a.m. on October 30, 2010. After he arrived, he learned
that Mr. Nixon had found the victims‟ bodies. Mr. Nixon told Terry Elliott that he went
through Mr. Elliott‟s pockets before the police arrived, looking for Mr. Elliott‟s mother‟s
telephone number.

      On cross-examination, Terry Elliott said that he did not tell the police that Mr.
Nixon mentioned going through Mr. Elliott‟s pockets. He said, however, that he thought
Mr. Nixon had already disclosed that information to the police.

        Ellen Meeks testified that in the fall of 2010, she was working at Dunlap‟s Market,
which was located on Highway 130 between Winchester and Tullahoma. Ms. Meeks
knew Mr. Elliott and said that “[a]ll [she] really knew about him [was that] he partied a
lot and drank.” She said that Mr. Elliott was a drug addict and often was intoxicated
when he came into the store. Mr. Elliott typically came into the store to cash checks. The
checks usually were for $500 or more and written by Mr. Nixon, who was a frequent
customer of the store. Ms. Meeks said that approximately three months before Mr.
Elliott‟s death, his visits became more frequent, sometimes as often as three times a day.

       Ms. Meeks said that she had seen Mr. Elliott and Ray Nixon together “a handful of
times” in the months before Mr. Elliott‟s death. On one occasion, Ray Nixon was upset
and angry that his father gave money to Mr. Elliott but would not give any money to him.

       Rakish Patel testified that other guests stayed in the same wing of the Quality Inn
as the victims on the night of October 29, 2010. None of the guests lodged a noise
complaint that night.

        Based upon the foregoing, the jury found the Appellant guilty of the first degree
premeditated murders of Mr. Elliott and Mr. Gill, the felony murders of Mr. Elliott and
Mr. Gill, and the especially aggravated robbery of Mr. Elliott. The trial court merged the
first degree premeditated murder convictions and the felony murder convictions into a
single conviction for each victim. The Appellant was sentenced to concurrent sentences
of life without parole for the murder convictions and thirty-five years for the especially
aggravated robbery conviction, with the sentence to be served consecutively to the
murder convictions.

        On appeal, the Appellant challenges the sufficiency of the evidence sustaining his
convictions, the trial court‟s decision to allow Kimberly Eddings to testify regarding a
prior bad act of the Appellant, the jury instruction on circumstantial evidence, and the
trial court‟s ruling on the Appellant‟s motion to suppress the statement he gave to Officer
Kennedy and Agent Barham.

                                           - 10 -
                                       II. Analysis

                                  A. Motion to Suppress

        Prior to trial, the Appellant filed a motion to suppress his statement to Officer
Kennedy and Agent Barham, arguing that the officers should have stopped all
questioning after he asserted his Fifth Amendment right to remain silent. At a hearing on
the motion, the parties relied solely on the video of the statement, which shows that when
the officers joined the Appellant in the interview room at the jail and sat at the table with
him Officer Kennedy told the Appellant that they were investigating the victims‟ deaths
and asked if the Appellant could provide any information regarding the crimes. Officer
Kennedy advised the Appellant of his Miranda rights and asked the Appellant if he
understood his rights, and the Appellant responded affirmatively. Officer Kennedy asked
if the Appellant had any problem talking to the officers, and the Appellant said, “Yeah. It
ain‟t nothing against y‟all, but like you just said, I‟m in jail. And they‟re not treating me
too good right now.” Officer Kennedy asked, “They‟re not treating you good?” and the
Appellant replied, “They‟re not treating me good at all.” Officer Kennedy asked which
agency was mistreating the Appellant, and the Appellant said that it was the Winchester
Police Department. The Appellant said that he would not mind helping Officer Kennedy
and Agent Barham and that he had nothing against them; however, Winchester police
officers had threatened to beat him, and a $100,000 bond had been set to ensure that he
stayed in jail. While he was incarcerated and unable to take care of his mother, she fell
and was taken to the hospital. The Appellant explained that he lived with his mother and
was reponsible for taking care of her.

       Agent Barham told the Appellant that he and Officer Kennedy met the Appellant‟s
mother when they went to her house to see the Appellant. The Appellant was not at
home, but they spoke with his mother. She told the officers that the Appellant took good
care of her. Agent Barham asked the Appellant if his brothers could help take care of his
mother while the Appellant was incarcerated. The Appellant replied, “Evidently not,”
and said that one of his brothers lived in Chicago.

       At that point, Officer Kennedy mentioned that he was born in Chicago and that he
knew the Appellant had lived in Chicago. The Appellant began laughing and talking
with the officers about the neighborhoods where he and Officer Kennedy were born. He
then asked Officer Kennedy, “[A]re you a Cubs fan or a White Sox fan?” Officer
Kennedy responded, “I‟m going to have to say the Cubs.” The Appellant, who was a
Cubs fan, laughed and told Officer Kennedy that he had “just won one free question.”
Officer Kennedy did not ask a question at that time. Instead, the three men talked about
the Chicago Cubs, visiting Wrigley Field, eating at Harry Carey‟s restaurant, the Chicago
Bears, Jay Cutler, and then moved on to other sports for a while. The Appellant said that
he was not able to visit Chicago often because his mother had serious kidney problems
                                            - 11 -
and was in the hospital at that time. The officers offered to allow the Appellant to write a
note, which they would deliver to her. While the Appellant was writing the note, Officer
Kennedy offered to get the Appellant some refreshments, and the Appellant asked for a
soft drink. When Officer Kennedy returned with the drink, he told the Appellant that he
wanted to use his “one free question” to ask the Appellant what he knew about the
victims. Before the Appellant responded, Officer Kennedy asked if the Appellant had
any problems talking with the officers “now.” The Appellant said, “Nah, man.”

       The Appellant told the officers that he did not know the victims and that “if you
put a picture down, if he saw them, he wouldn‟t even know who they were.” However,
during the interview, the Appellant referred to one of the victims “as the bigger one,
because you know, Timothy Gill was a big man.” He said that after he was incarcerated,
he discovered that the victims were involved in his nephews‟ cases but that his nephews
never talked to him about the victims. The Appellant said that his nephews‟ names were
“Anthony” and “Morris.” He acknowledged that he knew a female named Viola, that
“the biggest one” was her nephew,” and that the “Ricky one goes with her sister.”

        The Appellant said that he had heard the killing was “professional” and that
approximately $10,000 to $15,000 was in the room. Officer Kennedy said that it sounded
as if someone was “setting up” the Appellant. The Appellant responded that anyone who
knew him knew that he was “straight” and that he came “with God‟s love and respect.”
He acknowledged, however, that actions had “repercussions” and that if someone
touched him physically, he would retaliate physically. He explained that the only time he
would feel the need to retaliate was if he or his family were threatened. He
acknowledged that as a result of his “philosophy,” he had developed “a reputation.”

       The Appellant explained that initially, he was reluctant to talk with Agent Barham
and Officer Kennedy because of the way he had been treated by other officers. He stated
that he had no prior relationship with the victims, could not recognize them from a
photograph, and had never spoken with either of the victims on the telephone. The
Appellant acknowledged that he “did drop some dope off to Viola” sometime in
September and that after the victims‟ deaths, she told him the drugs were for Mr. Elliott.
The Appellant said that he did not know Mr. Elliott and that if he had, there was “no way
in hell” he would have sold Mr. Elliott drugs because he could not be trusted. The
Appellant later said that he “served them about three times” through Viola and that he
once asked Viola who the man was that he saw run back from the door. The Appellant
said that on the third occasion, he was with a man named Ernie and that Ernie told him
the man was Mr. Elliott. The Appellant said at that time, he did not know Mr. Elliott was
the person who was “setting people up.” The Appellant said that he did not know where
the victims lived until “after the fact” but that he knew where Viola and her sister lived.


                                           - 12 -
       Near the end of the interview, the Appellant told the officers that he had been
willing to talk with them because Officer Kennedy was a Cubs fan and because the
officers were willing to take a letter to his mother, which he “respect[ed].” The officers
told the Appellant that whoever killed the victims was on “their A game” and that it was
“just business.” The Appellant stated that if he had been involved, he would not have left
any money. When asked his whereabouts on the night of the murders, the Appellant
responded that he and his girlfriend were in Cowan and that they were pulled over by the
police. Before the end of the interview, Officer Kennedy asked the Appellant if they
could “holler back at” him in a couple of weeks, and the Appellant immediately
responded, “Yeah.” Throughout most of the discussion, the Appellant was animated,
laughed, and talked freely without any apparent reluctance.

      At the conclusion of the hearing, the trial court stated:

             Regarding the motion to suppress the statement based upon
             the [Appellant‟s] allegation or the [Appellant‟s] argument that
             he had asserted his Fifth Amendment rights during a
             questioning or a meeting that took place, I believe, at the
             Winchester Police Department, the Court believes that the
             [Appellant], although stating at one point that he didn‟t wish
             to talk to the police about this, he continued to make
             statements and kept giving information, that the giving of
             information wasn‟t really prompted by the police department.
             The Court finds the statements that he gave during that
             questioning were voluntary, that the State and their agents
             neither coerced him physically or psychologically. I also find
             that no threats or promises were rendered to entice the
             [Appellant] to make those statements and that in no way did
             the State try to overcome the suspect‟s or the [Appellant‟s]
             will in making those statements. In fact, as the Court recalls,
             [the Appellant] actually became quite cooperative and kept
             making statements and kept talking to the police without
             being really prompted by the police. I think there was a few
             times when the police officers asked him what he meant by
             something, but other than that, I believe the discussions that
             took place between [the Appellant] and [Officer] Kennedy
             and Agent Barham were nothing but volunatry conversation
             made at the time.




                                           - 13 -
       On appeal, the Appellant again argues that the officers should have ceased
questioning after he asserted his Fifth Amendment right to remain silent. 2 The State
responds that the trial court correctly found that the Appellant did not invoke his right to
remain silent. We agree with the State.

       Both the Fifth Amendment to the United States Constitution and article I, section 9
of the Tennessee Constitution provide protection against compulsory self-incrimination.
As our supreme court has explained:

                       In Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct.
1602, 1612, 16 L. Ed. 694 (1966), the United States Supreme
                Court held that “the prosecution may not use statements,
                whether exculpatory or inculpatory, stemming from custodial
                interrogation of the defendant unless it demonstrates the use
                of procedural safeguards effective to secure the privilege
                against self-incrimination.” The procedural safeguards must
                include warnings prior to any custodial questioning that an
                accused has the right to remain silent, that any statement he
                makes may be used against him, and that he has the right to
                an attorney.

State v. Blackstock, 19 S.W.3d 200, 207 (Tenn. 2000). However, Miranda rights may be
waived by an accused. Id. Whether a waiver has been voluntarily, knowingly, and
intelligently made must be determined by the totality of the circumstances surrounding
the interrogation. State v. Van Tran, 864 S.W.2d 465, 472-73 (Tenn. 1993). A trial
judge‟s findings of fact at a motion to suppress hearing are accorded the weight of a jury
verdict. See State v. Tate, 615 S.W.2d 161, 162 (Tenn. Crim. App. 1981). Accordingly,
the trial court‟s decision is binding upon this court if the decision is supported by a
preponderance of the evidence. State v. Odom, 928 S.W.2d 18, 22-23 (Tenn. 1996).

       We agree with the trial court that the Appellant‟s right to remain silent was not
violated. Our supreme court has cautioned that “if „at any time prior to or during
questioning‟ the suspect invokes his right to remain silent, „the interrogation must
cease.‟” State v. Climer, 400 S.W.3d 537, 557 (Tenn. 2013) (quoting Miranda, 384 U.S.
at 473-74). Moreover, “this court has stated that whether a suspect has invoked his right
to counsel is an objective, not subjective, standard. We see no reason why the standard
for the right to remain silent would be any different.” State v. Robert Nelson Buford, III,

2
  In both his motion to suppress and his appellate brief, the Appellant claimed that the officers violated
his “unambiguous assertion of his Fifth Amendment right to counsel during a custodial interrogation.”
However, the Appellant never cited to a place in the record where he asserted his right to counsel.
Moreover, the substance of his argument, both in the lower court and this court, concerned the
Appellant‟s invocation of his right to remain silent.
                                                    - 14 -
No. M2011-00323-CCA-R3-CD, 2013 WL 375424, at *11 (Tenn. Crim. App. at
Nashville, Jan. 31, 2013) (citing State v. Koffman, 207 S.W.3d 309, 318 (Tenn. Crim.
App. 2006)).

        The trial court noted that although the Appellant initially stated that he did not
want to talk, he nevertheless continued speaking with the officers. We agree with the
trial court that the Appellant did not unequivocally invoke his right to remain silent. See
State v. Dotson, 450 S.W.3d 1, 53 (Tenn. 2014).

       Moreover, as the trial court found, the officers did not pressure or threaten the
Appellant to get him to make a statement. Instead, the Appellant, after being advised of
his Miranda rights and saying that he understood those rights, freely spoke with the
officers. Further, when the Appellant turned from such topics as sports, family, and food
and started to talk about the victims‟ murders, the officers asked if he had any problem
talking to them, and the Appellant responded that he did not. Indeed, during the
conversation with the officers, the Appellant remarked that speaking with the officers
might benefit him in some way. The trial court held that the Appellant‟s statement was
given freely and voluntarily. We agree and conclude that the trial court did not err by
allowing the statement to be admitted at trial.

                                      B. Rule 404(b)

        The Appellant contends that the trial court erred by allowing Ms. Eddings to
testify that the Appellant went to a motel room to rob Mr. Elliott.

       During trial, the State advised the trial court that it intended to call Kimberly
Eddings and Mitzi Elliott to testify that the Appellant was lying in his recorded statement
when he said that he did not know the victims. The State argued that the testimony was
admissible to show motive. The State said that Ms. Eddings would testify that the
Appellant, Ernie May, and she went to the Quality Inn in Tullahoma “sometime” prior to
the murders with the intent to rob Mr. Elliott. Mrs. Elliott would testify that the
Appellant and Mr. May came to the motel room and asked for Mr. Elliott but that they
left because Mr. Elliott was not in the room. Defense counsel objected, arguing that the
evidence regarding the “attempt at a robbery that never happened” was not reliable.

       The trial court asked the State whether “there ha[s] to be an inference or a question
about why they were there, other than they were there for Mr. Elliott and Mr. Gill.” The
State explained that the testimony would demonstrate “that there was a prior attempt to
rob this same individual who was robbed on the night of the murders by the same
[Appellant].” The court then asked, “So action in conformity with?” The State
responded, “This was a second attempt to make the first crime. I don‟t believe it is
character evidence per se. I think it is really more along the lines of a common scheme or
                                           - 15 -
plan.” Defense counsel contended that the testimony was “clearly conformity evidence”
and was “too speculative” to be admissible.

       During a jury-out hearing, Ms. Eddings testified that a couple of weeks prior to
October 30, the Appellant, Ernie May, and she drove to the Executive Inn in Tullahoma.
The complex contained a Mexican restaurant and another motel, but she could not recall
the name of the other motel. It was dark outside when they arrived. The Appellant and
Mr. May “got out of the car with a pair of gloves and a knife to go and rob some guys
upstairs because they thought they had money.” Ms. Eddings said that she knew the
Appellant intended to rob someone because he “said that he was going to go hit a lick,”
which she explained meant to rob someone. Ms. Eddings did not know the person‟s
name. Ms. Eddings saw the men walk upstairs; however, they quickly returned to the
car, which made Ms. Eddings think that their intended target was not there.

      After Ms. Eddings‟s testimony, the trial court stated:

             I think under the procedures laid out in the Tennessee Rules of
             Evidence, I first must find that the evidence is relevant. I
             think it is relevant for a couple of reasons. One, robbery is a
             motive for the incident in question on the night in question
             the murders happened, also relevant in the fact that it has
             been at least insinuated that [the Appellant] didn‟t know these
             guys and didn‟t know where they were staying at the time,
             and I think it also corroborates that. Finding it relevant, I
             then must look at whether or not its probative value is
             substantially outweighed by the danger of unfair prejudice. If
             it had to do maybe that he was going over there to possibly
             harm them, it might be a little bit of a different story, so since
             this is a criminal case, I also have to look at it under 404(b).
             In regards to character evidence, that is usually not admissible
             to prove conduct. However, under character evidence
             generally, (b) under “Other crimes, wrongs, and acts,” I have
             previously determined, and I am determining again, that a
             material issue does exist in regards to the [Appellant‟s]
             motive for the alleged crime of murder in the case and for the
             fact that it has been at least insinuated and otherwise stated
             that he didn‟t know these gentlemen and/or know where they
             were living. I find that this evidence is clear and convincing
             that this did occur, and finally, I find that its probative value
             is not outweighed by the danger of unfair prejudice. . . .


                                           - 16 -
       On appeal, the Appellant does not challenge the relevance of the evidence but
contends that the proof of the prior attempt was not clear and convincing and that its
probative value did not outweigh its prejudicial effect.

       Generally, a party may not introduce evidence of an individual‟s character or a
particular character trait in order to prove that the individual acted in conformity with that
character or trait at a certain time. Tenn. R. Evid. 404(a). Similarly, evidence “of other
crimes, wrongs, or acts is not admissible to prove the character of a person in order to
show action in conformity with the character trait.” Tenn. R. Evid. 404(b). Such
evidence may be admitted for other purposes, though, if relevant to some matter actually
at issue in the case and if its probative value is not outweighed by the danger of its
prejudicial effect. Tenn. R. Evid. 404(b); State v. Wyrick, 62 S.W.3d 751, 771 (Tenn.
Crim. App. 2001). Issues to which such evidence may be relevant include identity,
motive, common scheme or plan, intent, or the rebuttal of accident or mistake defenses.
Tenn. R. Evid. 404(b), Advisory Comm‟n Cmts. Before allowing such evidence,

              (1) The court upon request must hold a hearing outside the
              jury‟s presence;

              (2) The court must determine that a material issue exists other
              than conduct conforming with a character trait and must upon
              request state on the record the material issue, the ruling, and
              the reasons for admitting the evidence;

              (3) The court must find proof of the other crime, wrong, or
              act to be clear and convincing; and

              (4) The court must exclude the evidence if its probative value
              is outweighed by the danger of unfair prejudice.

Tenn. R. Evid. 404(b). Where, as here, a trial court has substantially complied with the
procedural requirements of the rule, we will review the court‟s decision regarding the
admissibility of the evidence for an abuse of discretion. State v. DuBose, 953 S.W.2d
649, 652 (Tenn. 1997).

       As we noted, the trial court found that Ms. Eddings‟s testimony was relevant to the
Appellant‟s motive for committing the offenses. State v. Leach, 148 S.W.3d 42, 58
(Tenn. 2004). In Tennessee, evidence of other acts has generally been admitted

              to establish motive in three types of cases. In the first, the
              evidence suggests that a second crime was committed to
              conceal or continue a prior crime. In the second type, a prior
                                            - 17 -
              crime may establish an accused‟s desire to obtain or retain
              money, property, or a relationship which led to another crime.
              In the last type, evidence of the other crime may tend to show
              that the accused had previously opposed or attempted to
              injure the victim.

State v. John Henry Wallen, No. 03C01-9304-CR-00136, 1995 WL 702611, at *13
(Tenn. Crim. App. at Knoxville, Nov. 30, 1995) (citation and footnotes omitted); see
State v. Richard Lee Sheckles, No. 1, 1990 WL 180339, at *4 (Tenn. Crim. App. at
Jackson, Nov. 21, 1990); Neil P. Cohen et al., Tennessee Law of Evidence § 4.04[9]
(LEXIS publishing, 6th ed. 2011).

       In the instant case, the State contended at trial that the Appellant knew Mr. Elliott
had money and that he intended to rob and kill the victims to protect and/or avenge his
nephew. The State maintained that proof of the earlier attempted robbery demonstrated
that the Appellant knew the victims had money. From our review, we conclude that the
evidence showed that the Appellant had motive to rob the victim and that he previously
attempted to rob the victim. Further, the evidence contradicted the Appellant‟s statement
to Officer Kennedy and Agent Barham that he did not know the victims or where they
were staying.

       On appeal, the Appellant argues that Ms. Eddings‟s testimony was “too
speculative” to constitute clear and convincing evidence of the first attempt. In support
of his argument, the Appellant cites Ms. Eddings‟s testimony that she did not know the
victims‟ names, did not know the specific date on which the incident occurred, and did
not see what the Appellant did. The Appellant also contends that the phrase to “hit a
lick” meant to “make some money.” However, Ms. Eddings said that to “hit a lick”
meant to rob someone and that she was certain the Appellant and Mr. May went to the
motel room with gloves and knife to rob the victims. Moreover, Mrs. Elliott testified that
the Appellant and another man came to Mr. Elliott‟s motel room one night around the
same time alleged by Ms. Eddings. The trial court was in the unique position to observe
the witness‟ demeanor and conduct and make a determination about her credibility. See
State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). We conclude that the trial court did not
abuse its discretion by concluding that the proof of the first attempt was established by
clear and convincing evidence.

       The Appellant further complains that the trial court erred by finding that the
probative value of the evidence outweighed the danger of unfair prejudice, noting that
Appellant was facing charges of especially aggravated robbery and that the evidence
concerned a robbery. It is within the trial court‟s discretion to assess the probative value
and danger of unfair prejudice regarding the evidence. State v. Burlison, 868 S.W.2d
713, 720-21 (Tenn. Crim. App. 1993). In the instant case, the identity of the perpetrator
                                           - 18 -
and his motive were highly contested issues at trial. Ms. Eddings‟s testimony revealed
that the Appellant planned to rob the victims approximately two weeks before the
murders in a scenario similar to the one in which the victims were killed. The evidence
showed that the Appellant knew the victims had money, thereby establishing a motive.
Therefore, we conclude that the trial court did not abuse its discretion by finding that the
probative value of the other act outweighed the danger of unfair prejudice.

       Further, we note that the trial court instructed the jury during the testimony and
during the final charge that it could not consider the previous attempt to rob the victims
as evidence of the Appellant‟s propensity to commit the crimes for which he was on trial.
Generally, we presume that a jury has followed the trial court‟s instructions. See State v.
Butler, 880 S.W.2d 395, 399 (Tenn. Crim. App. 1994). Thus, we conclude that the
Appellant is not entitled to relief on this issue.

                                   C. Jury Instructions

       The Appellant contends that the trial court erred in its instruction to the jury on
circumstantial evidence and that the instruction violated his constitutional protection
against ex post facto laws. The Appellant notes that in 2010, when the crimes were
committed, the pattern jury instruction comported with the standard for evaluating the
sufficiency of circumstantial evidence set forth in State v. Crawford, 470 S.W.2d 610
(Tenn. 1971). Crawford provided that in order to sustain a conviction based soley on
circumstantial evidence, the facts and circumstances of the offense “must be so strong
and cogent as to exclude every other reasonable hypothesis save the guilt of the
defendant.” Id. at 612.

       In 2011, our supreme court rejected the Crawford standard, holding that “direct
and circumstantial evidence should be treated the same when weighing the sufficiency of
the evidence.” State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011). As a result of
Dorantes, the pattern jury instruction on circumstantial evidence was changed. The
Appellant contends that because the offenses occurred in 2010, the trial court should have
used the Crawford standard. He asserts that instructing the jury regarding the Dorantes
standard violated constitutional ex post facto provisions by “lower[ing] the standard the
prosecution must prove in order to convict a defendant.” In response, the State contends
that “the ex post facto provisions of our federal and state constitutions do not apply to
judicial decisions such as Dorantes.”

      This court has previously examined this exact issue and stated “that the Ex Post
Facto Clause does not by its own terms apply to judicial decisions.” State v. George
Geovonni Thomas, No. E2013-01738-CCA-R3-CD, 2015 WL 513583, at *32 (Tenn.
Crim. App. at Knoxville, Feb. 5, 2015), perm. to appeal denied, (Tenn., Aug. 12, 2015).
Further, “[t]o the extent that due process protects interests similar to those protected by
                                           - 19 -
the Ex Post Facto Clauses of the state and federal constitutions, retroactive application of
an alteration of a common law doctrine of criminal law violates due process only where
the alteration is „unexpected and indefensible by reference to the law which had been
expressed prior to the conduct in issue.‟” Id. (quoting Rogers v. Tennessee, 532 U.S.
451, 461 (2001)). This court concluded that using the Dorantes standard did not violate
the constitutional ex post facto provisions, noting that

              both the Tennessee Supreme Court and [the Court of Criminal
              Appeals] began utilizing the same standard for direct and
              circumstantial evidence shortly after the issuance of Dorantes
              to cases in which the crimes had occurred before January
              2011. See State v. Sisk, 343 S.W.3d 60, 62 (Tenn. 2011)
              (crimes committed in 2006); State v. Parker, 350 S.W.3d 883,
              888, 903 (Tenn. 2011) (crimes committed in 2003); State v.
              Martinez, 372 S.W.3d 598, 601, 604-05 (Tenn. Crim. App.
              2011) (crimes committed in 2008).

Id. The Appellant is not entitled to relief on this issue.

                               D. Sufficiency of the Evidence

       Finally, the Appellant challenges the sufficiency of the evidence sustaining his
convictions. On appeal, a jury conviction removes the presumption of the appellant‟s
innocence and replaces it with one of guilt, so that the appellant carries the burden of
demonstrating to this court why the evidence will not support the jury‟s findings. See
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The appellant must establish that no
reasonable trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Tenn. R. App. P.
13(e).

       Accordingly, on appeal, the State is entitled to the strongest legitimate view of the
evidence and all reasonable inferences which may be drawn therefrom. See State v.
Williams, 657 S.W.2d 405, 410 (Tenn. 1983). In other words, questions concerning the
credibility of witnesses and the weight and value to be given the evidence, as well as all
factual issues raised by the evidence, are resolved by the trier of fact, and not the
appellate courts. See State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

       The guilt of a defendant, including any fact required to be proven, may be
predicated upon direct evidence, circumstantial evidence, or a combination of both direct
and circumstantial evidence. See State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn.
Crim. App. 1999). Even though convictions may be established by different forms of
evidence, the standard of review for the sufficiency of that evidence is the same whether
                                             - 20 -
the conviction is based upon direct or circumstantial evidence. See State v. Dorantes,
331 S.W.3d 370, 379 (Tenn. 2011).

       In order to obtain the Appellant‟s conviction for first degree premeditated murder,
the State was required to prove, beyond a reasonable doubt, that the Appellant committed
the “premeditated and intentional killing of [the victim].” Tenn. Code Ann. ' 39-13-
202(a)(1). Premeditation “is an act done after the exercise of reflection and judgment”
and “means that the intent to kill must have been formed prior to the act itself.
[However,] [i]t is not necessary that the purpose to kill pre-exist in the mind of the
accused for any definite period of time.” Id. at (d). Although there is no concrete test for
determining the existence of premeditation, Tennessee courts have relied upon certain
circumstances to infer premeditation. See State v. Pike, 978 S.W.2d 904, 914 (Tenn.
1998). Specifically, the following factors have been used to support a jury‟s inference of
premeditation: (1) the appellant‟s prior relationship to the victim which might suggest a
motive for the killing; (2) the appellant‟s declarations of intent to kill; (3) the appellant‟s
planning activities before the killing; (4) the manner of the killing, including the
appellant‟s using a deadly weapon upon an unarmed victim, killing the victim while the
victim is retreating or attempting escape, or killing the victim in a particularly cruel
manner; (5) the appellant‟s demeanor before and after the killing, including a calm
demeanor immediately after the killing. See Pike, 978 S.W.2d at 914-915; State v.
Bland, 958 S.W.2d 651, 660 (Tenn. 1997).

        Felony murder is defined as “[a] killing of another committed in the perpetration
of or attempt to perpetrate any . . . robbery.” Tenn. Code Ann. § 39-13-202(a)(2).
Especially aggravated robbery is robbery accomplished with a deadly weapon where the
victim suffers serious bodily injury. Tenn. Code Ann. § 39-13-403(a)(1) and (2).
Robbery is defined as “the intentional or knowing theft of property from the person of
another by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a). A
theft of property occurs when someone, with the intent to deprive the owner of property,
knowingly obtains or exercises control over the property without the owner‟s effective
consent. Tenn. Code Ann. § 39-14-103. Serious bodily injury is defined as a bodily
injury that involves a substantial risk of death. Tenn. Code Ann. § 39-11-106(a)(34)(A).

       The Appellant‟s challenge to the sufficiency of the evidence of his convictions
largely concerns the credibility of the State‟s witnesses. Specifically, the Appellant
contends that in Timica Jones‟s initial statement, she told the police that the Appellant
did not have a gun on the night in question; however, she testified at trial that he did have
a gun. The Appellant also contends that Mr. Tarrant testified that the Appellant was
driving a silver van when he met with Mr. Hill at Mr. Gray‟s residence prior to the
shooting but that the proof at trial revealed that the Appellant rented a maroon van after
the shooting. However, determining the credibility of witnesses is within the purview of
the jury. See State v. Millsaps, 30 S.W.3d 364, 368 (Tenn. Crim. App. 2000) (stating that
                                             - 21 -
“the weight and credibility of the witnesses‟ testimony are matters entrusted exclusively
to the jury as the trier[ ] of fact”). In the instant case, the jury clearly resolved the issue
of credibility in the State‟s favor. We may not now reconsider the jury‟s credibility
assessment. See State v. Carruthers, 35 S.W.3d 516, 558 (Tenn. 2000).

       In the light most favorable to the State, the proof adduced at trial revealed that as a
result of the victims‟ work as confidential informants, the Appellant‟s nephew was
indicted for a felony drug offense. On October 29, the Appellant was at Mr. Gray‟s
house with his nephew and Mr. Tarrant, who were concerned about going to prison. The
Appellant told them, “„Don‟t worry about it. Everything is going to be all right.‟” Mr.
Hill said that “he had money for – if something would happen to” Mr. Elliott. The
Appellant said, “„I got you.‟”

        That same evening, Mr. Elliott persuaded Ms. Stephens to help him obtain crack
cocaine from the Appellant. The Appellant went to Ms. Stephens‟s house, sold Mr.
Elliott the crack cocaine, then left. The victims and Ms. Stephens used some of the crack
cocaine before the victims left. A couple of hours later, the victims went to Mr. Elliott,
Jr.‟s house. While there, the victims drank beer, and Mr. Elliott showed his son $2,100 in
cash. Before Mr. Elliott left, he called and gave someone directions to his location in
Tullahoma, presumably the first of twenty-two calls he had that evening with the
Appellant. The victims left Mr. Elliott, Jr.‟s house and returned to the Quality Inn shortly
before midnight.

       Ms. Jones identified Mr. Elliott as the man who bought the drugs from the
Appellant on a back road on the evening of October 29. Later that night, she and the
Appellant went to the Quality Inn. The Appellant went into a motel room with a gun.
While the Appellant was gone, Ms. Jones heard two “pops.” When the Appellant
returned to the car, he was carrying an item that appeared to be a cellular telephone.
During the drive that night, the Appellant threw away the telephone at one location and
threw away the gun at a different location. Cellular telephone records confirmed the
route that the Appellant and Ms. Jones traveled that night. Additionally, cellular
telephone records confirmed that the Appellant and Mr. Elliott spoke several times that
night. Mr. Elliott‟s last telephone conversation with the Appellant was at 12:27 a.m. on
October 30.

       While in jail, the Appellant confessed to Mr. Whitaker and Mr. Pentecost that he
was involved in the murder of two white men in a motel. Further, in response to
questions asked by Officer Kennedy, Agent Poff, and Chief Young, he nodded his head,
acknowledging his involvement in the murders.

       Regarding the conviction of especially aggravated robbery, the Appellant argues
that the State failed to prove that anything was taken from the victims, that a deadly
                                             - 22 -
weapon was involved, or that the victims suffered serious bodily injury. The testimony at
trial revealed that two weeks earlier, the Appellant went to Mr. Elliott‟s motel room to
“hit a lick,” which meant to rob Mr. Elliott. Ms. Jones testified that on the night of the
crimes, the Appellant went into the victims‟ motel room with a gun and shortly thereafter,
she heard two “pops.” The victims died from gunshot wounds to the head. Ms. Stephens
and Mr. Elliott, Jr., saw Mr. Elliott with a considerable amount of money earlier in the
evening; however, when Mr. Elliott‟s body was found, he had no money. Ms. Jones saw
the Appellant leave the motel room with an object in his hand that she thought was a
cellular telephone. The Appellant later disposed of the telephone while they drove
toward Chattanooga. The police never found Mr. Elliott‟s cellular telephone. We
conclude that the evidence was sufficient to sustain the Appellant‟s convictions.

                                    III. Conclusion

      Based upon the foregoing, we affirm the judgments of the trial court.



                                                   _________________________________
                                                   NORMA MCGEE OGLE, JUDGE




                                          - 23 -